Willson, Judge.
It was error to refuse the second special charge requested by defendant. Said charge is applicable to the facts proved, is a part of the law of the case, and was not embraced in the general charge given to the jury. The action of the court in refusing said special charge was excepted to at the time of the trial, and is presented to this court by bill. For said error the judgment must be reversed and the cause remanded for new trial.
We find no other material error in the record. We will remark, however, upon the evidence that it impresses us strongly with the belief that an officer has been convicted of an offense for doing that which the law not only authorized, but made it his duty to do.

jReversed and remanded.